DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Turocy Reg. No. 36,952 on 1/26/2022.
The application is amended as follows:
Claim 9 is amended as follows:
A non-transitory computer-readable storage medium storing a program causing a computer to: start a plurality of agent function portions each providing a service including outputting a voice response in response to an occupant's speech in a vehicle; 
refer to history information indicating a history of a quality of a service executed by each of the plurality of agent function portions with respect to a content of the occupant's speech; 
select an agent function portion making a response to the occupant's speech in the vehicle from among the plurality of agent function portions; 
notify the occupant of various pieces of information by using the output; 
correlate the service that can be provided by the agent function portion with an agent function portion that can provide the function with a highest service quality; 
in a case where the function identified for the occupant's speech is included in the correlated information, transition from a state of dynamically selecting the agent function portion that provides a service in response to a certain speech to a state of fixedly selecting the agent function portion that can provide the function with the highest service quality; 
in a case where the function identified for the occupant's speech is not included in the correlated information, select the agent function portion that responds to the occupant's speech among the plurality of agent function portions based on the history information; and 
to notify the occupant of the agent function portion that is fixed to be fixedly, by using the output.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-9 are allowed, renumbered 1-8. Claim 3 is cancelled.
Claims 1, 8-9 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An agent apparatus comprising: 
a plurality of agent function portions each providing a service including outputting a voice response from an output in response to an occupant's speech in a vehicle;  
a selector referring to history information indicating a history of a quality of a service executed by each of the plurality of agent function portions with respect to a content of the occupant's speech, and selecting an agent function portion making a response to the occupant's speech in the vehicle from among the plurality of agent function portions; 
a notification controller notifying the occupant of various pieces of information by using the output; and a fixed agent information in which the service that can be provided by the agent function portion is correlated with an agent function portion that can provide the function with a highest service quality, wherein in a case where the function identified for the occupant's speech is included in the fixed agent information, the selector is configured to transition from a state of dynamically selecting the agent function portion that provides a service in response to a certain speech to a state of fixedly selecting the agent function portion that can provide the function with the highest service quality, in a case where the function identified for the occupant's speech is not included in the fixed agent information, the selector is configured to select the agent function portion that responds to the occupant's speech among the plurality of agent function portions based on the history information, and wherein the notification controller is configured to notify the occupant of the agent function portion that is fixed to be fixedly selected by the selector, by using the output.
Nygaard (US 2018/0096675) teaches an example method includes receiving, by a computational assistant executing at one or more processors, a representation of an utterance spoken at a computing device; selecting, based on the utterance, an agent from a plurality of agents, wherein the plurality of agents includes one or more first party agents and a plurality of third-party agents; responsive to determining that the selected agent comprises a first party agent, selecting a reserved voice from a plurality of voices; and outputting synthesized audio data using the selected voice to satisfy the utterance.
However, Nygaard does not teach the invention as claimed, especially a notification controller notifying the occupant of various pieces of information by using the output; and a fixed agent information in which the service that can be provided by the agent function portion is correlated with an agent function portion that can provide the function with a highest service quality, wherein in a case where the function identified for the occupant's speech is included in the fixed agent information, the selector is configured to transition from a state of dynamically selecting the agent function portion that provides a service in response to a certain speech to a state of fixedly selecting the agent function portion that can provide the function with the highest service quality, in a case where the function identified for the occupant's speech is not included in the fixed agent information, the selector is configured to select the agent function portion that responds to the occupant's speech among the plurality of agent function portions based on the history information, and wherein the notification controller is configured to notify the occupant of the agent function portion that is fixed to be fixedly selected by the selector, by using the output.
Bennet (US 2014/0270243) teaches one or more embodiments of techniques or systems for mobile device to vehicle integration are provided herein. An armrest can include a docking 
However, Bennet does not teach the invention as claimed, especially a notification controller notifying the occupant of various pieces of information by using the output; and a fixed agent information in which the service that can be provided by the agent function portion is correlated with an agent function portion that can provide the function with a highest service quality, wherein in a case where the function identified for the occupant's speech is included in the fixed agent information, the selector is configured to transition from a state of dynamically selecting the agent function portion that provides a service in response to a certain speech to a state of fixedly selecting the agent function portion that can provide the function with the highest service quality, in a case where the function identified for the occupant's speech is not included in the fixed agent information, the selector is configured to select the agent function portion that responds to the occupant's speech among the plurality of agent function portions based on the history information, and wherein the notification controller is configured to notify the occupant of the agent function portion that is fixed to be fixedly selected by the selector, by using the output.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675